Citation Nr: 0028058	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  94-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), from March 19, 1993 to 
January 20, 1999.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a rating in excess of 30 
percent for PTSD.  During the course of the appeal, the 
disability rating for the veteran's PTSD was increased from 
30 percent to 50 percent, effective from March 19, 1993.  The 
veteran appealed to the BVA for a higher rating, and by a 
decision of February 26, 1998, the Board denied an increased 
rating.  The veteran appealed the Board's February 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, by an Order dated February 24, 2000, 
vacated and remanded the Board's decision.

The Board observes that in September 1999 (subsequent to the 
Board's February 1998 decision but prior to the Court's 
February 2000 Order), an RO decision  increased the veteran's 
PTSD disability rating from 50 percent to 100 percent, 
effective from January 21, 1999.  Accordingly, the only issue 
that remains in appellate status is entitlement to a rating 
in excess of 50 percent for PTSD, from March 19, 1993 (date 
of receipt of the current increased rating claim) to January 
20, 1999. 


REMAND

In view of the Court order noted above, the Board finds that 
additional development of the medical evidence is warranted.  
In this regard, any VA medical records of ongoing treatment 
and therapy, relating to psychiatric treatment received from 
March 1993 to January 1999, should be obtained and reviewed.  
Additionally, a VA psychiatric examination that includes an 
opinion on the degree of social and industrial impairment 
attributable to the veteran's PTSD, during the period of time 
in question, must be accomplished.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
psychiatric treatment, including any 
hospital, outpatient and therapy session 
reports, received from March 1993 to 
January 1999.  The RO should then secure 
copies of all identified records that are 
not already on file and associate them 
with the record.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be afforded a VA 
psychiatric examination.  The examiner is 
requested to offer an opinion as to 
veteran's overall level of social and 
industrial impairment for the time period 
from March 1993 to January 1999.  The 
examiner must also specifically address 
the criteria for rating mental disorders 
in effect prior to and from November 7, 
1996. It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination and that the examiner assign 
a Global Assessment of Functioning (GAF) 
scale score representing the degree of 
psychiatric impairment attributable to 
the veteran's service-connected PTSD 
during the period from March 1993 to 
January 1999. The examiner's opinion(s) 
should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the full benefit 
sought by the veteran is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

4.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to comply with the Court's 
order to obtain additional development to ensure an adequate 
record for appellate review.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


